August 15, 2012 The Trustees of The Cutler Trust 525 Bigham Knoll Jacksonville, OR97530 Re:Cutler Income Fund Ladies and Gentlemen: You have requested our opinion as to certain matters of Delaware law relating to the organization and shares of The Cutler Trust, a statutory trust organized under Delaware law pursuant to a Trust Instrument dated October 2, 1992, as amended to date (the “Declaration”).We understand that our opinion is requested in connection with the filing by the Trust with the Securities and Exchange Commission (the “SEC”) of an Amendment to its Registration Statement on Form N-14 under the Securities Act of 1933, as amended (the “Registration Statement”), relating to the shares of beneficial interest, without par value of the Cutler Income Fund (the “Shares”) to be issued to shareholders of the Elite Income Fund pursuant to an Agreement and Plan of Reorganization (the “Plan”). For purposes of rendering the opinions stated herein, we have examined and are familiar with the Declaration, and we have reviewed a draft of the Amendment to the Registration Statement (including the form of the Plan), substantially in the form in which it is to be filed with the SEC, records of the actions taken by yourselves as the Trustees of the Trust to authorize the issuance and sale of the Shares, the By-laws of the Trust, as currently in effect, certificates of officers of the Trust and of public officials as to matters of fact relevant to such opinions, and such other documents and instruments, certified or otherwise identified to our satisfaction, and such questions of law and fact, as we have considered necessary or appropriate for purposes of giving such opinions.We call to your attention that, in doing so, we have assumed the genuineness of the signatures on, and the authenticity of, all documents furnished to us, and the conformity to the originals of documents submitted to us as copies, which we have not independently verified. Our opinion in paragraph 1 below with respect to the organization, valid existence and good standing of the Trust in the State of Delaware is based solely on a certificate to such effect issued by the Secretary of State of Delaware. Based upon and subject to the foregoing, we hereby advise you that, in our opinion, under the laws of Delaware: 1. The Trust is a statutory trust duly organized, validly existing and in good standing under the laws of the State of Delaware. 2. The Trust is authorized to issue an unlimited number of shares of beneficial interest; the Shares have been duly and validly authorized by all requisite action BOSTON NEW YORK WASHINGTON, DC The Trustees of The Cutler Trust
